Per Curiam.
Respondent was admitted to practice by this Court in 1980. He maintains an office for the practice of law in the City of Ithaca, Tompkins County.
In violation of the attorney disciplinary rules, respondent removed a document from an adversary attorney’s office without asking for or actually having permission to do so, although he did have permission to inspect the document and photocopy it at the attorney’s office; the adversary attorney had made documents available in response to a notice to produce from respondent (see, Code of Professional Responsibility DR 1-102 [a] [4], [5] [22 NYCRR 1200.3 (a) (4), (5)]). Respondent also directed a profanity at a social services caseworker during a conference in an emotionally charged abuse and neglect matter; the Family Court Judge was not present in the courtroom anteroom where the conference took place (see, DR 1-102 [a] [5], [7] [22 NYCRR 1200.3 (a) (5), (7)]). We grant petitioner’s motion to confirm the Referee’s report sustaining the charges.
In view of the above, and noting respondent’s prior admonishment and censure for similar professional misconduct (see, Matter of Hickey, 253 AD2d 998), we conclude that respondent should be censured. We also express our strong displeasure *724with these repeated instances of respondent’s unprofessional and discourteous behavior.
Crew III, J. P., Peters, Spain, Rose and Lahtinen, JJ., concur. Ordered that petitioner’s motion to confirm the Referee’s report is granted; and it is further ordered that respondent is found guilty of the professional misconduct charged and specified in the petition; and it is further ordered that respondent is censured.